Citation Nr: 1451391	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO. 08-27 070	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral myopia.

2. Entitlement to service connection for a skin condition, to include eczema.

3. Entitlement to service connection for a bilateral foot condition, claimed as pes planus and diagnosed as plantar fasciitis.

4. Entitlement to an initial compensable rating prior to October 16, 2013 and in excess of 10 percent thereafter for left hip trochanteric bursitis.


REPRESENTATION

Veteran represented by:	Wounded Warrior Project




ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2004 to March 2008.

These matters come before the Board of Veterans' Appeals Board on appeal from an April 2008 rating decision of the Waco, Texas, Department of Veterans Affairs
(VA) Regional Office (RO).

The issues of entitlement to service connection for a skin condition, to include eczema, a bilateral foot condition, claimed as pes planus and diagnosed as plantar fasciitis, and entitlement to an initial compensable rating prior to October 16, 2013 and in excess of 10 percent thereafter for left hip trochanteric bursitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current visual impairment is attributed to myopia with astigmatism, which are not diseases or disabilities within the meaning of applicable laws and regulations for which VA compensation may be awarded.


CONCLUSION OF LAW

Service connection for visual impairment, to include myopia with astigmatism, is denied for lack of entitlement under the law.  38 C.F.R. § 3.303(c) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Initially, the issues of entitlement to service connection for a skin condition, bilateral foot condition, and entitlement to an increased rating for the service-connected left hip disability have been remanded.  Therefore, no further discussion of VA's duty to assist the Veteran with regard to these issues is necessary.

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A Delivery at Discharge (BDD) Program letter issued in January 2008 and a VA letter issued in May 2008 satisfied the duty to notify provisions with respect to the service connection claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private treatment records, and the statements of the Veteran and lay witnesses.

The Veteran's claim was previously remanded in August 2012 in pertinent part to issue a statement of the case.  The RO subsequently issued a statement of the case in August 2012.  As such, the Board's remand instruction has been substantially completed.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).
Additionally, a VA examination was conducted in January 2008.  The Board finds the examination obtained to be adequate in this case.  The examiner personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and provided a diagnosis supported by the medical record and adequate rationale.  Moreover, neither the Veteran nor her representative has challenged the adequacy of the examination.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While a medical opinion with respect to the etiology of the Veteran's myopia was not obtained, as will be discussed further below, myopia is not a disease or injury for which compensation can be awarded, and therefore, the origin of the disability is moot.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a medical examination regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303, 307 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II. Service Connection - General

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and may be sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Court has specifically held that tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

III. Service Connection - Bilateral Myopia

The Veteran has asserted that her diagnosed bilateral myopia has become worse since service.  She has also stated that her eye condition causes ocular headaches.

Service treatment records from January 2007 contain a diagnosis of refractive error myopia and astigmatism.  A subsequent January 2008 VA examination report also diagnosed the Veteran with myopia bilaterally.  In February 2012 the Veteran underwent a private eye examination.  The report from that examination again reflects a diagnosis of myopia and astigmatism.  Further, a July 2012 private treatment report reflects that the Veteran was diagnosed with a history of sinus infection and complained of facial pain.  No tearing of the eyes was reported.  Additionally, private treatment records throughout 2011 reflect that the Veteran's eyes were normal on examination, with no reported loss of vision or double vision.

The Board notes that congenital or developmental defects, such as refractive error of the eyes, are not diseases within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c).

Based on the evidence described, the Board concludes that the weight of the evidence is against the Veteran's claim that her current bilateral eye refractive disorder is related to her service. 

The evidence shows that the Veteran entered active duty with vision noted as 20/25 in the right eye and 20/20 in the left eye. The Veteran is currently noted to have refractive error (myopia, astigmatism, and presbyopia) which is considered a congenital or developmental condition and it is generally not service-connected. The Veteran does not contend that her eye disability began in service, rather that while she has worn glasses for a long time, she believes her eyes have gotten worse every year since 2004.  She has not asserted that she experienced a superimposed injury in service and service treatment records are negative for any superimposed injury.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error, as it is not (as previously noted) a disability entitled to service connection as it is congenital in nature.  38 C.F.R. §§ 3.303(c), 4.9; VA ADJUDICATION PROCEDURE MANUAL M21- 1MR, pt. III, subpt. iv, ch. 4 § B, 10d. 

The Veteran's belief that her current eye disability has been aggravated by service is not competent evidence, as she is a layperson, and lacks the training to opine regarding medical etiology.  The question is a complex medical question not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Hence, a preponderance of the evidence is against the Veteran's claim of service connection for bilateral eye refractive disorder, and it must be denied.


ORDER

Entitlement to service connection for bilateral myopia is denied.




REMAND

After review of the claims file, the Board finds that additional development is necessary prior to adjudication of the Veteran's remaining claims.

The Veteran has asserted that she continues to experience eczema as a result of service.  VA treatment records reflect that she is currently prescribed topical skin medication and an October 2013 general disability questionnaire indicates a history of eczema.  Additionally, the January 2008 VA examination reflects a diagnosis of eczema, in remission.  However, the examiner did not provide an opinion as to the etiology of the eczema.  The record is negative for medical evidence of a nexus and thus, remand is required to obtain an opinion.

With regard to the Veteran's claimed foot condition, the Veteran asserts that her in-service foot ailments are the cause of her current foot condition.  Alternatively she has asserted that her foot condition is secondary to her service-connected back disability.  The January 2008 examination report diagnosed the Veteran with plantar fasciitis.  Service treatment records from August 2005 note complaints of bilateral foot pain.  A July 2007 service treatment report diagnosed pes cavus and a March 2007 evaluation report contains a provisional diagnosis of flat foot.  Again however, the record is negative for a medical opinion with regard to the etiology of the Veteran's claimed foot disability.  As such, remand is necessary to obtain the required opinions.

Finally, the Board previously remanded the Veteran's claim for an increased rating for her service-connected left hip disability, in order to obtain an adequate medical examination.  Subsequently, the Veteran was provided a VA examination in October 2013.  The August 2012 remand instructions specifically requested that the examiner review the claims file and note as such.  However, the October 2013 VA examination report reflects that no medical evidence was reviewed in connection with the examination.  Further, the basis of the remand was to examine the functional impairment of the service-connected left hip disability.  However, the October 2013 examination report reflects that the right hip was the focus of the examination.  Specifically, the examiner did not indicate that the Veteran had or ever had a diagnosed left hip disability.  The examiner states in his report that the left hip was not further evaluated due to focused examination.  The Board therefore finds that this examination does not comply with the August 2012 remand instructions.  Therefore, remand is required to obtain an adequate medical examination in compliance with the Board's previous remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Fayetteville, North Carolina VAMC and any associated outpatient clinics, dated from September 2014 to the present.  All attempts to obtain these records should be documented.

2.  Schedule the Veteran for an appropriate examination in order to determine the nature and etiology of her claimed bilateral foot condition.  The claims file, including a copy of this remand, must be provided to the examiner.  Any medically indicated tests should be conducted and all diagnoses should be reported.  After examination and review of all of the evidence or record, the examiner is asked to provide the following opinion:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed bilateral foot condition began in service, was caused by service, or is otherwise related to service.

(b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed bilateral foot condition was caused or aggravated by her service-connected back disability.

Aggravation is defined as the permanent worsening beyond the natural progression of the disability.
A full and complete rationale must accompany the opinions provided.

3.  Schedule the Veteran for an appropriate examination in order to determine the nature and etiology of her claimed skin condition.  The claims file, including a copy of this remand, must be provided to the examiner.  Any medically indicated tests should be conducted and all diagnoses should be reported.  After examination and review of all of the evidence or record, the examiner is asked to provide the following opinion:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed skin condition began in service, was caused by service, or is otherwise related to service.

4.  Schedule the Veteran for a VA examination to determine the nature and severity of her service-connected left hip trochanteric bursitis.  The claims file must be provided to the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing.  The examiner should indicate (a) whether there is ankylosis of the left hip.  The examiner should address the extent of functional impairment attributable to any reported pain.  In this regard, the examiner should set forth the Veteran's range of motion findings and note any pain, pain on use, weakness, incoordination, or excess fatigability.  The examiner should describe whether any existing pain significantly limits functional mobility of the left hip during flare-ups or when repeatedly used.  If the Veteran is unable to perform range of motion testing due to the service-connected left hip disability, the examiner should provide an estimate, to the extent possible, of the range of motion findings of the left hip.  If range of motion of the hip is not possible and the examiner cannot provide an estimate of range of motion, the examiner should explain why.

5.  Notify the Veteran that it is her duty to assist the VA in adjudicating her claims.  Failure to report to a scheduled examination without good cause may result in the denial of the claim.  38 C.F.R. § 3.655.

6.  After completing the above development, readjudicate the issues on appeal.  If any benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and her representative and return the appeal to the Board for review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


